DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to Claim 2, line 3 “the first opening” lacks antecedent basis.  Without any claimed details describing the first opening, it isn’t clear what it means to align the first and second openings.  In line 3, “the second cover plate” lacks antecedent basis.  This would seem to be the same as the “lower cover plate” in claim 1, but “second cover plate” implies two plates while only a single plate is claimed.  Claims 4 and 5 are rejected due to dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1)& (a)(2) as being anticipated by Twining (U.S. Patent No. 2,733,595, hereinafter Twining).
	With respect to Claim 1, Twining discloses a laboratory test apparatus [see fig 1 unless otherwise noted] comprising: a mounting stand [24]; a housing [from 34 to 62] comprising an upper end attached to the mounting stand, the housing extending downward from the mounting stand and terminating at a lower end below the mounting stand, the housing defining an inner volume representing an annulus formed by an inner wall of a wellbore being drilled in a hydrocarbon-carrying formation and an outer wall [outer surface of housing] of a drill string used to drill the wellbore, the housing comprising wellbore fluid filling the inner volume; a lower cover plate [plug 62, see column 4, lines 55-68] configured to sealingly cover the lower end, the lower cover plate representing the inner wall of the wellbore, the lower cover plate defining an outlet [70s, see fig 5] configured to be switched between an open state and a closed state [open when plug removed, closed when plug in place], the outlet in the open state representing a vug in the inner wall of the wellbore; and a pressure port [inlet into 34 from 39] defined near the upper end of the housing, the pressure port configured to transmit fluidic pressure in a downward direction from the upper end towards the lower end through the wellbore fluid and to apply the fluidic pressure to the wellbore fluid within the inner volume.  See column 3, line 72- column 4, line 37.  The examiner considers all the “representing” limitations to be intended use as it doesn’t affect the structure of the apparatus.  See MPEP 2114-II below.
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).
	With respect to Claim 2, Twining discloses further comprising a wired screen [72s; fig 4] defining a second opening, the wired screen positioned at the second end aligning the first opening and the second opening, the wired screen cooperating with the second cover plate to sealingly cover the lower end.
	With respect to Claim 3, Twining discloses further comprising an upper cover plate [34] configured to sealingly cover the upper end.
	With respect to Claim 4, Twining discloses that the pressure port is formed through a circumferential wall of the housing adjacent the upper cover plate.  Left side of plate 35 has pressure port, where fluid from 38 enters into 34.
	With respect to Claim 5, Twining discloses that the pressure port is formed in the upper cover plate adjacent the housing.  Left side of plate 35 has pressure port, where fluid from 38 enters into 34.
	With respect to Claim 6, Twining discloses that the housing is transparent.  See column 5, lines 1-2. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551. The examiner can normally be reached 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                                                                                                                                                                                                                            
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855